Citation Nr: 0120146	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran had unverified active duty from January 1989 to 
March 1989, from September 1990 to July 1991, and from May 
1994 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Chief of 
Prosthetic and Sensory Aids at the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), whereby entitlement to an annual clothing allowance was 
denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  



In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the Board notes the 
request by the veteran's representative that the veteran's 
pharmacy records be obtained, so that the Chief of Prosthetic 
and Sensory Aids has a complete list of all medications used 
by the veteran for treating his service-connected dermatitis.  
There is of record a decision from the Chief to the effect 
that hydrocortisone cream is water soluble and would not 
stain clothing; however, a review of the record shows that 
the veteran had been prescribed more than one cream in 1999 
for treatment of his skin condition.  The Board is of the 
opinion that association of such records with the veteran's 
claims folder, for review pursuant to his claim for an annual 
clothing allowance, would be helpful.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all VA 
outpatient records concerning treatment 
the veteran received for his skin since 
1999.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3. Thereafter, the Chief of Prosthetic and 
Sensory Aids should readjudicate this 
claim, and determine whether an annual 
clothing allowance should be awarded to 
the 

veteran.  The Chief is specifically 
requested to discuss each and every 
topical cream or medication utilized by 
the veteran, and whether each and every 
such cream or medication does or does not 
cause irreparable damage to the veteran's 
outergarments.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office, to include evidence and argument that 
would, in his opinion, demonstrate irreparable damage to his 
outergarments as a result of medications or creams used to 
treat his dermatitis.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




